UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53613 CORMAC MINING INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 936 West 14th Avenue Vancouver, British Columbia Canada V5Z 1R4 (Address of principal executive offices, including zip code.) (604) 803-7040 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer[] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES [] NO[ X ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 3,800,000 shares of common stock as of November 13, 2009. PART 1- FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Cormac Mining Inc. (An Exploration Stage Company) Interim Financial Statements As at September 30, 2009 (Unaudited) Index Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Statements of Shareholders’ Equity F-4 Notes to the Financial Statements F-5 -2- Cormac Mining Inc. (an Exploration Stage Company) Balance Sheets (Unaudited) September 30, December 31, Assets Current Cash and cash equivalents $ $ 61 Mineral properties Deferred offering costs Total Assets $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties Total Liabilities Shareholders' (Deficiency) Equity Capital stock (note 4) 38 38 Preferred stock:100,000,000 authorized shares -par value of $0.00001 -no shares issued and outstanding Common stock:100,000,000 authorized shares -par value of $0.00001 -3,800,000 shares issued and outstanding Additional paid-in capital Donated capital Deficit accumulated during the exploration stage Total Shareholders’ (Deficiency) Equity Total Liabilities and Shareholders’ (Deficiency) Equity $ $ Note 2 – Nature and Continuance of Operations F-1 See accompanying Notes -3- Cormac Mining Inc. (an Exploration Stage Company) Interim Statements of Operations For the Nine Month and Three Month Periods ended September 30, 2009 and 2008 and from January 17, 2007 (Inception) to September 30, 2009 (Unaudited - Prepared by Management) January 17, Nine Months ended Three months ended 2007 (Inception) Sept 30, Sept 30, to Sept 30, Operating expenses Accounting and audit $ Foreign exchange - - - Legal fees Office and sundry 39 19 Regulatory and filing fees - - Transfer agent - - - Net loss for the period $ Loss per share $ Weighted average number of shares outstanding F-2 See accompanying Notes -4- Cormac Mining Inc. (an Exploration Stage Company) Statement of Shareholders’ (Deficiency) Equity ForthePeriod from January 17, 2007 (Inception) toSeptember 30, 2009 (Unaudited) Deficit Accumulated Total Additional During the Stockholders’ Common Stock Paid-In Donated Exploration (Deficiency) Shares Amount Capital Capital Stage Equity $ Common stock issued for cash, January 23, 2007, to two directors at $0.00001 per share 30 - - - 30 Common stock issued for cash, October 31, 2007, at $0.01 per share 8 - - Donated capital - Net loss for the period - - - Balance, December 31, 2007 38 Net loss for the year - Balance, December 31, 2008 38 Net loss for the period - Balance, September 30, 2009 38 F-3 See accompanying Notes -5- Cormac Mining Inc. (an Exploration Stage Company) Statements of Cash Flows (Unaudited) January 17, 2007 9 Months Ended (Inception) to Sept 30, Sept 30, Sept 30, From (used in): Operating activities Net loss for the year $ $ $ Items not requiring cash outlay: -Donated office expenses - - Non-cash working capital items: -Accounts payable and accrued liabilities Net cash used in operating activities Investing activities Mineral property acquisition costs - - Financing activities Share capital - - Deferred offering costs - Advances from related parties - Net cash provided by financing activities - Changes in cash and cash equivalents Cash and cash equivalents, beginning of year 61 - Cash and cash equivalents, end of year $ $ 98 $ Supplemental cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - Cash paid for foreign exchange $ $ - $ Supplemental disclosure of non-cash investing and financing activities: Donation of mineral property $ - $ - $ F-4 See accompanying Notes -6- Cormac Mining Inc. (An Exploration Stage Company) Notes to the Interim Financial Statements
